UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA

 ARTHUR GILBERT,                                )
                                                )
                        Plaintiff,              )
                                                )
                 v.                             )       Civil Case No. 05-2128 (RJL)
                                                )
 JANET NAPOLITANO,                              )
                                                )
                        Defendant.
                                                ) --tc...---
                                     FINAL JUDGMENT
                                     (January ~2011)


         For the reasons set forth in the Memorandum Opinion entered this date, it is

hereby

         ORDERED that the defendant's Motion for Summary Judgment [#66] is

GRANTED, and it is further

         ORDERED that the above-captioned case be DISMISSED with prejudice.




                                                     ~eJJ~
                                                    RICHAW~
                                                    United States District Judge